Court of Appeals
of the State of Georgia

                                         ATLANTA,__________________
                                                   July 16, 2014

The Court of Appeals hereby passes the following order:

A14D0425. JAMES LAMAR RILEY v. THE STATE.

      May 1, 2014, the trial court entered an order revoking James Lamar Riley’s
probation. On June 23, 2014, Riley filed this application for discretionary appeal
seeking review of that order.
      An application for discretionary appeal must be filed within 30 days of entry
of the order to be appealed. OCGA § 5-6-35 (d). “The requirements of OCGA § 5-6-
35 are jurisdictional and this court cannot accept an appeal not made in compliance
therewith.” Boyle v. State, 190 Ga. App. 734 (380 SE2d 57) (1989); see also Gable
v. State, 290 Ga. 81, 82-83 (2) (a) (720 SE2d 170) (2011). Because Riley’s
application was filed 53 days after entry of the order he seeks to appeal, it is untimely.
We thus lack jurisdiction to consider this application, which is hereby DISMISSED.

                                         Court of Appeals of the State of Georgia
                                                                          07/16/2014
                                                Clerk’s Office, Atlanta,__________________
                                                I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                         , Clerk.